Title: From Thomas Jefferson to Craven Peyton, 9 December 1825
From: Jefferson, Thomas
To: Peyton, Craven

Monticello
Dec. 9. 25.I return you, Dear Sir, a thousand thanks for your kind present of Cabbages—they are the more acceptable as I had despaired of getting any in this part of the neighborhood. but it was the farthest of all things from my thoughts to have broken in upon your private stock at all. the negroes being the only cabbage dealers here I thought they might be so also in your neighborhood where the low grounds gave a better chance of getting them; and I only meant to ask you to purchase for me, what I should have been happy to repay, and still abundantly obliged to you for the neighborly office. with my thanks be pleased to accept assurances of my great esteem and respect,Th: Jefferson